DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17 of U.S. Patent No. 10,696,883. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent claim the substantially similar process for manufacturing shaped abrasive particles from a slurry comprising at least 30vol% of non-colloidal solid particles in a medium wherein at least some of the non-colloidal solid particles comprise aluminum oxide and wherein the alumina has an average crystal size of 0.8-2.7 microns and the shaped abrasive particles contain 0.03-0.08 wt% of sodium oxide; the claims in the cited patents claim substantially similar steps and components and/or characteristics with what are claimed in the claims of the present Application under examination; it is important to note that the claims in the cited patent recite a crystal size of “2.7” to 8 microns which shares an end point with the claimed range of .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 depends from independent claim 16, and claim 16 recites an average crystal grain size of from 0.8 to 2.7 microns; however, the recitation of claim 18 broadens this range by claiming a range of 3.6 to 3.9 microns.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is not possible to present an interpretation on claim 18 due to the fact that it claims a range outside of the claimed range in the independent claim; thus, it is not possible to present an art rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,516,348 to Conwell et al. (hereinafter Conwell) with evidenced from U.S. Patent No. 5,164,348 to Wood, and further in view of U.S. Patent No. 5,549,961 to Hass et al. (hereinafter Hass), with evidence from U.S. Patent No. 3,859,407 to Blanding et al. (hereinafter Blanding), and additionally in view of U.S. Patent No. 5,611,829 to Monroe et al. (hereinafter Monroe).
All references have been cited in the IDS filed on 08/12/2020.

With respect to claim 1, Conwell discloses alpha alumina-based abrasive grains and method of making them, and an abrasive articles incorporating the alpha alumina-based abrasive grains (Conwell, abstract). Additionally, Conwell discloses a method for manufacturing said abrasive grains which involves placing an alumina source, as the precursor, into a liquid media to form a solution (Conwell, columns 7 and 8). The use of peptizing agent is optional because the reference discloses that peptizing agent "may" be added (column 8, line 1); thus, it is not required to add peptizing agent to the solution. Conwell, also, discloses the use of oxide modifiers in an amount of up to 10 wt% in the disclosed abrasive particles (Conwell, col. 12, lines 65-67).
As to the percent by volume of the particles in the liquid solution, it is to be noted that Conwell clearly recognizes the importance of the proportion of the particles compared to the liquid solution (Conwell, col. 8, line 66 to col. 9, line 19); said reference discloses that the ratio of liquid to powdered alumina relates to the surface area of the powdered material, and that if the alumina has relatively high surface area, a higher water to alumina ratio is preferred. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have obtained the optimum value for the percent by volume of the alumina powder (i.e. non-colloidal solid particles) based on the surface area of the alumina particles in the solution; and thus, it would have been well within the scope of a skilled artisan to have identified a suitable volume percent such as “at least 30 percent by volume” as claimed or at least a volume content which would have at least an overlapping range with the claimed one motivated by the In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
Conwell discloses drying the solution to some extend and then shaping it by conventional means such as molding into shapes such as pyramid and triangle, or any desired shape (Conwell, col. 11, lines 21-67). Once the dried solid particles are obtained, there is the option of crushing them (Conwell, col. 12, lines 20-26). This step is followed by calcining the dried particles and impregnating them with an oxide and/or a salt (Conwell, col. 12, line 34 to col. 15, line 9). The salt is taken to be a metal salt as that shown by Wood (Wood, col. 5, lines 29-45), and Conwell makes references to Wood in column 15 lines 5-9 as the source in which Conwell has looked into for the detailes pertaining to impregnation of the porous abrasive grains. Nevertheless, the disclosure of Conwell, alone, on the use of salt as impregnating material would inevitably refer to metal salts.

Conwell is drawn to reducing and minimizing porosity, in both size and distribution (Conwell, col. 9, lines 20-25; col. 11, lines 22-29), and thus, it is taken that Conwell renders an apparent density that would be at least 92% of the true density obvious. Although the literal disclosure of having an apparent density of at least 92% of the true density is not disclosed in Conwell, it is taken that obtaining such an apparent density would be well within the scope of a skilled artisan considering the desire of Conwell to minimize the porosity.
Moreover, Conwell discloses that the resulting alpha alumina has a crystal size of less than 1 micrometer (Conwell, col. 21, lines 1-6) which overlaps with the claimed range of 0.8 to 2.7. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It should be noted that a reference is not limited to its specific examples or preferred embodiments, but that a reference can be used for all it realistically teaches (see MPEP 2123). Therefore, the disclosure of Conwell on the alpha alumina having a crystal size of less than 1 micron is taken to render the claimed crystal size obvious.
Furthermore, Conwell discloses that the shape of the alpha alumina particles/grains can be any desired shape such as pyramid and triangle (Conwell, 
Conwell discloses the use of conventional methods such as molding, extruding, pressing, etc., as methods used in manufacturing the shaped abrasive grains. However, said reference does not expressly and/or literally disclose the details pertaining to a molding process. 
Hass, nevertheless, discloses a production tool in manufacturing shaped abrasive grains which involves filling cavities in a mold with the solution/dispersion comprising the precursor particles and a liquid medium (Hass, col. 16). The shape of the cavities of Hass are the final shapes intended for their shaped abrasive particle/composite; thus, Hass does not expressly disclose crushing. However, (1) Hass is used to further render the fact obvious that any desired shape may be produced, and (2) the shapes of the shaped abrasive particles of Conwell are more broad, namely pyramid and triangle, and thus, it would be recognized by one of skilled in the art to have crushed them as that taught by Conwell to obtain more sides and vortexes which would contribute to the sharpness and production of sharp tips for the shaped abrasive particles as evidenced by Blanding which clearly discloses that the shape of the shaped abrasive particle controls and determines the toughness and sharpness of the shaped abrasive particles (Blanding, col. 6, lines 35-51). Thus, a shape which would contribute more to a sharpness of the shaped abrasive particle, such as a shape having more sides and especially higher number of vortexes, would inevitably be more effective as an abrasive particle.

Although the combination of references, in particular, Conwell as the primary reference, may not literally disclose an example or embodiment which would have anticipated the claimed range of 0.03 to 0.08 wt% for the concentration of sodium oxide based on the total weight of the shaped abrasive particles, Conwell teaches the use of oxide modifiers in an amount of up to 10 wt% (Conwell, col. 12, line 47 to col. 13, line 10). This is a clear evidence that Conwell recognizes the importance of their use in abrasive particles of alpha alumina.  In addition, the disclosed range of up to 10wt% has overlapping with the claimed range of 0.03 to 0.08 wt%, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. Nevertheless, Conwell or the combination of references does not expressly disclose the use of “sodium” oxide.
However, Monroe, drawn to alpha alumina-based abrasive grains, discloses the use of additives and oxide modifiers for different purposes in the alumina-based dispersion which would result in alpha alumina-based abrasive particles (Monroes, abstract; col. 8). Monroe clearly refers to sodium oxide and potassium oxide; said reference discloses that sodium oxide and potassium oxide bring disadvantages as well as significant advantages to the alpha alumina-based abrasive particle. Monroe discloses that while sodium and potassium oxides may be detrimental to the physical properties, such as hardness, of the alumina-based abrasive particles, they are believed 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have considered adding a small amount of sodium oxide such as an amount of from about 0.01 to about 1.0 wt% of sodium oxide to the alpha-alumina based precursor solution/dispersion of Conwell or the combination of Conwell as evidenced by Wood in view of Hass as evidenced by Blanding in order to enhance the densification of the resulting abrasive grains as that taught by Monroe and this combination is further motivated by the fact that Conwell clearly recognizes the importance of adding oxide modifiers, and that Conwell, also, discloses an overlapping range of up to 10 wt% with the one instantly claimed. It should be noted that overlapping ranges have been held to establish prima facie obviousness (see MPEP 2144.05).
Furthermore, it is to be noted that the present Application under examination, also, recognizes the disadvantages of using sodium oxide, but also, recognizes that it cannot be completely eliminated from the precursor solution (see specification, page 1, lines 30-36; page 6, lines 15-24).

With respect to claims 2 and 3, as rendered obvious by the combination of references, the cavities into which the dispersion/solution comprising precursor of shaped abrasive particles and a liquid media are applied thereto have at least one surface, and said surface is taken to render the “substrate” obvious. In particular, it should be noted that based on the teaching of Hass, and as well within the scope of a 
It should be noted that this is the most widely recognized form for the mold cavities. According to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law”. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

With respect to claims 4-5, as detailed out above, the combination of references renders the method steps in the order of calcining, impregnating, and sintering obvious and this is further taught by Conwell (Conwell et al. cols. 12, 14, 18-20).

With respect to claims 6-7, as detailed out above, the combination of references renders the method steps in the order of calcining, impregnating, and sintering obvious and this is further taught by Conwell (Conwell et al. cols. 12, 14, 18-20).
As noted above in the rejection of claim 1, Conwell teaches that details for impregnating the abrasive grains, can be found in Wood, which has been incorporated in Conwell (see Conwell, col. 15, lines 5-10). Wood specifically teaches that metal oxide additive or its precursor which is typically a salt of a metal is added to a liquid vehicle in order to perform the impregnation (Wood, abstract, col. 5, lines 28-45).  

With respect to claim 8, the combination of references renders claim 8 obvious; specifically Conwell discloses that the precursor particles comprise alumina (i.e. aluminum oxide powder).

With respect to claim 9, the combination of Conwell as evidenced by Wood in view of Hass as evidenced by Blanding; in particular, Conwell discloses the use of boehmite in the precursor material, wherein boehmite is commercially available under the tradename of “DISPERAL R” which is known to comprise trace amount of trihydrate as evidenced by Monroe (Monroe, col. 5, lines 5-16).
Considering the fact that during certain stages of the process of making the abrasive grains, the materials are being milled/crushed, the presence of milled aluminum hydrate is rendered obvious to one of ordinary skill in the art. Monroe is also drawn to the same field of art of alpha alumina-based abrasive grains. It should be noted that the claim is silent to the amount of milled aluminum trihydrate; thus, the disclosure of the combination of references is taken to render the present claim obvious.

With respect to claim 10, the combination of references renders claim 10 obvious; in particular, Conwell discloses that the particle size distribution of the powdered alumina material in the solution (i.e. precursor) is such that "at least" about 75% of the particles have a size smaller than 0.7 microns (Conwell, col. 8, lines 44-60), which is taken to have overlapping with the claimed range of at least 0.2 micrometer.

With respect to claims 11 and 12, the combination of references renders said claims obvious; in particular, Conwell discloses that the precursor comprises boehmite (Conwell, col. 7, lines 39-58). Although boehmite is used in one of the preferred dispersions, the disclosure of it clearly renders it obvious that it has been known as a precursor for alpha alumina abrasive particles; use of or substitution of equivalents has been known (MPEP 2144.06). Same compounds cannot have mutually exclusive characteristics; thus, the use of a thickener, and in particular, the use of colloidal boehmite as thickener is rendered obvious. 

With respect to claim 13, as to the percent by volume of the particles in the liquid solution, it is to be noted that Conwell clearly recognizes the importance of the proportion of the particles compared to the liquid solution (Conwell, col. 8, line 66 to col. 9, line 19); said reference discloses that the ratio of liquid to powdered alumina relates to the surface area of the powdered material, and that if the alumina has relatively high surface area, a higher water to alumina ratio is preferred. Therefore, it would have been obvious to person of ordinary skill in the art at the time the invention was made to have obtained the optimum value for the percent by volume of the alumina powder (i.e. non-colloidal solid particles), based on the surface area of the alumina particles in the solution, and thus, it would have been well within the scope of a skilled artisan to have identified a suitable volume percent such as the claimed one based on the surface area of the alumina particles, which would inevitably depends on the intended final abrasive grains and their end use application. According to MPEP 2144, 

With respect to claim 14, the combination of references is drawn to and teach the manufacturing of shaped abrasive particles based on the method of independent claim 1 which has been fully addressed above. 
Nevertheless, in the alternative, claim 14 is considered rejected. This is because claim 14 is a product-by-process claim; thus, the patentability of the product is not limited by the process. MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Conwell, alone, discloses “shaped abrasive particles”, and this is taken to render claim 14 obvious.

Claims 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,516,348 to Conwell et al. (hereinafter Conwell) in view of U.S. Patent No. 5,611,829 to Monroe et al. (hereinafter Monroe).

With respect to claim 15, Conwell discloses shaped alpha alumina abrasive particles having a crystal size of less than 1 micrometer (Conwell, col. 21, lines 1-6), which overlaps with the claimed range of 0.8-2.7 microns. MPEP 2144.05 states "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It should be noted that a reference is not limited to its specific examples or preferred embodiments, but that a reference can be used for all it realistically teaches (see MPEP 2123). Therefore, the disclosure of Conwell on the alpha alumina having a crystal size of less than 1 micron is taken to render the claimed crystal size obvious.
Conwell is drawn to reducing and minimizing porosity, in both size and distribution (Conwell, col. 9, lines 20-25; col. 11, lines 22-29), and thus, it is taken that the reference renders an apparent density of at least 92% of the true density obvious. Although the literal disclosure of having an apparent density of at least 92% of the true density is not found in Conwell, it is taken that obtaining such a claimed density would be well within the scope of a skilled artisan through routine experimentation motivated by the fact that Conwell is drawn to minimizing the porosity.
Furthermore, Conwell discloses that the shape of the alpha alumina particles/grains can be any desired shape such as pyramid and triangle (Conwell, col. 
Conwell teaches the use of oxide modifiers in an amount of up to 10 wt% (Conwell, col. 12, line 47 to col. 13, line 10). This disclosed range overlaps the claimed range of “0.03-0.08” percent. However, although Conwell discloses the use of oxide modifiers, said reference does not expressly and/or literally disclose the use of “sodium oxide”.
Monroe, drawn to alpha alumina-based abrasive grains, discloses the use of additives and oxide modifiers for different purposes in the alumina-based dispersion which would result in alpha alumina-based abrasive particles (Monroe, abstract; col. 8). Monroe clearly refers to sodium oxide and potassium oxide; said reference discloses that sodium oxide and potassium oxide bring disadvantages as well as significant advantages to the alpha alumina-based abrasive particle. Monroe discloses that while such oxides can be detrimental to the physical properties such as hardness of the alumina-based abrasive particles, they are believed to act as sintering aid to enhance densification (Monroe, col. 8, lines 45-68) when used in an amount of from about 0.01 to about 1.0 wt%. It should be noted that this range overlaps with the claimed range of 0.03 to 0.08 wt% as well.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to have modified Conwell in order to add a small concentration of sodium oxide as an oxide modifier, wherein the concentration would be from about 0.01 to about 1.0 wt% to the alpha-alumina based precursor solution/dispersion of Conwell motivation by the fact that 0.01-1.0 wt% of sodium oxide prima facie obviousness (see MPEP 2144.05).
Furthermore, it is to be noted that the present Application under examination, also, recognizes the disadvantages of using sodium oxide, but also, recognizes that it cannot be completely eliminated from the precursor solution (see specification, page 1, lines 30-36; page 6, lines 15-24).

With respect to claim 16, Conwell discloses shaped alpha alumina abrasive particles having a crystal size of less than 1 micrometer (Conwell, col. 21, lines 1-6), which overlaps with the claimed range of 0.8-2.7 microns. MPEP 2144.05 states "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It should be noted that a reference is not limited to its specific examples or preferred embodiments, but that a reference can be used for all it realistically teaches (see MPEP 2123). Therefore, the disclosure of Conwell et al. on the alpha alumina having a crystal size of less than 1 micron is taken to render the claimed crystal size obvious.
Conwell discloses abrasive products or articles comprising their shaped abrasive particles retained in a binder (Conwell, col. 22, lines 14-20).

Furthermore, Conwell discloses that the shape of the alpha alumina particles/grains can be any desired shape such as pyramid and triangle (Conwell, col. 11, lines 56 to col. 12, line 20). Thus, the reference renders not only shaped abrasive particles but also “nominal predetermined shape” obvious.
Conwell teaches the use of oxide modifiers in an amount of up to 10 wt% (Conwell, col. 12, line 47 to col. 13, line 10). This disclosed range overlaps the claimed range of “0.03-0.08” percent. However, although Conwell discloses the use of oxide modifiers, said reference does not expressly and/or literally disclose the use of “sodium oxide”.
Monroe, drawn to alpha alumina-based abrasive grains, discloses the use of additives and oxide modifiers for different purposes in the alumina-based dispersion which would result in alpha alumina-based abrasive particles (Monroe, abstract; col. 8). Monroe clearly refers to sodium oxide and potassium oxide; said reference discloses that sodium oxide and potassium oxide bring disadvantages as well as significant advantages to the alpha alumina-based abrasive particle. Monroe discloses that while such oxides can be detrimental to the physical properties such as hardness of the 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have modified Conwell in order to add a small concentration of sodium oxide such as an amount of from about 0.01 to about 1.0 wt% to the alpha-alumina based precursor solution/dispersion of Conwell based on the teachings of Monroe with the aim of enhancing the densification of the resulting abrasive grains as that taught and shown by Monroe, and additionally, this combination is further motivated by the fact that Conwell clearly recognizes the importance of adding oxide modifiers, and that said reference, also, discloses an overlapping range of up to 10 wt% which overlaps with the instantly claimed range. It should be noted that overlapping ranges have been held to establish prima facie obviousness (see MPEP 2144.05).
Furthermore, it is to be noted that the present Application under examination, also, recognizes the disadvantages of using sodium oxide, but also, recognizes that it cannot be completely eliminated from the precursor solution (see specification, page 1, lines 30-36; page 6, lines 15-24).

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conwell in view of Monroe as applied to claim 16 above, and further in view of U.S. .
The combination of Conwell in view of Monroe renders an abrasive article comprising shaped abrasive particles obvious wherein such shaped abrasive particles comprises alpha alumina having an average crystal grain size of 0.8-2.7 microns, wherein the alpha alumina has an apparent density that is at least 92% of the true density, and wherein the shaped abrasive particles conform to a nominal predetermined shape, and wherein said shaped abrasive particles comprise 0.03-0.08 wt% of sodium oxide.  
Conwell discloses that the shape of the alpha alumina particles/grains can be any desired shape such as pyramid and triangle (Conwell, col. 11, lines 56 to col. 12, line 20). Conwell, however, does not literally discloses a shape of truncated trigonal pyramid for the shaped abrasive particles. 
Hass, drawn to abrasive articles and a production tool in manufacturing shaped abrasive grains which involves filling cavities in a mold (Hass, abstract, cols. 7-14), discloses a process of abrading a workpiece in which the abrasive article (Hass, col. 18, line 45 to col. 21, line 20). Hass, also, discloses, at least an embodiment, in which their shaped abrasive grains are precisely shaped composites of shapes such as truncated pyramid having a top surface shape of triangle are preferred (Hass, col. 13, lines 30-35; col. 14, lines 5-12).
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the combination of Conwell in view of Monroe in order to disclose a shaped abrasive particle of the shape of truncated trigonal 
It should be noted that MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conwell in view of Monroe as applied to claim 16 above, and further in view of U.S. Patent No. 5,549,961 to Hass et al. (hereinafter Hass). 
The combination of Conwell in view of Monroe renders an abrasive article comprising shaped abrasive particles obvious wherein such shaped abrasive particles 
Although an abrasive article, inevitably, is used in an abrading or polishing  performed on workpiece, the combination of references does not literally disclose “moving at least one of the abrasive article or the workpiece relative to the other” to abrade at least a portion of the workpiece. 
Hass, drawn to abrasive articles and a production tool in manufacturing shaped abrasive grains which involves filling cavities in a mold (Hass, abstract, cols. 7-14), discloses a process of abrading a workpiece in which the abrasive article (Hass, col. 18, line 45 to col. 21, line 20). Hass, also, discloses, at least an embodiment, in which their shaped abrasive grains are precisely shaped composites of shapes such as truncated pyramid having a top surface shape of triangle are preferred (Hass, col. 13, lines 30-35; col. 14, lines 5-12).
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the combination of Conwell in view of Monroe in order to literally disclose the placement and moving a workpiece and an abrasive article relative to each other to perform the abrading as that taught and shown by Hass motivated by the fact that Hass renders it obvious that abrading work has been known to be performed by placing the workpiece and abrasive article against each other and moving them relative to each other. Furthermore, it is reasonable to realize that no In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731